     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 1 of 32 Page ID
                                      #:2124



 1    Robert Fish (SBN 149711)
      rfish@fishiplaw.com
 2    John van Loben Sels (SBN 201354)
      jvanlobensels@fishiplaw.com
 3    FISH IP LAW, LLP
      2603 Main Street, Suite 1000
 4    Irvine, California 92614
      Telephone: (949) 943-8300
 5    Facsimile: (949) 943-8358
 6    Attorneys for Defendant, Bird-B-Gone, Inc.
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     DENNIS FUGNETTI                      Case 8:19-cv-00847-CJC-DFM
11   PHOTOGRAPHY TRUST
12                          Plaintiff, STATEMENT OF
                                       UNCONTROVERTED FACTS AND
13   v.
                                       CONCLUSIONS OF LAW IN
14   BIRD B GONE, INC.; and DOES 1 SUPPORT OF DEFENDANT BIRD-B-
     through 10 inclusive,             GONE, INC.’S NOTICE OF MOTION
15
                           Defendants. AND MOTION FOR SUMMARY
16                                     JUDGMENT
17
                                          Judge:     Hon. Cormac J. Carney
18                                        Courtroom:               9-B Floor
                                          Hearing Date:           October 4, 2021
19
                                          Hearing Time:                1:30 P.M
20
21
22
23
24
25
26
27
28

       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 2 of 32 Page ID
                                      #:2125



 1          Pursuant to the Local Rules of the United States District Court for the
 2   Central District of California, Rule 56-1, Defendant Bird-B-Gone, Inc. (“BBG”)
 3   submits the following Statement of Uncontroverted facts and Conclusions of Law
 4   in Support of Defendant’s Motion for Summary Judgement.
 5     STATEMENT OF UNCTROVERTED FACTS AND GENUINE ISSUES
 6
 7                                            ISSUE 1
 8                       IMPLIED NON-EXCLUSIVE LICENSE
 9          Plaintiff’s claim of copyright infringement are barred, in whole or in part, by
10   license or the doctrine of implied license because Plaintiff impliedly and explicitly,
11   directly and indirectly, provided a nonexclusive license of the Flying Pigeon Image
12   to BBG and there are no issues of material fact.
13    Uncontroverted Material Fact                Supporting Evidence Citation
14
15     1.    Bruce Donoho is the President        van Loben Sels Dec. ¶3
16           and founder of BBG, established
17           in 1992.
18     2.    BBG is the world’s largest           van Loben Sels Dec. ¶3
19           manufacturer of professional
20           grade bird deterrents.
21     3.    In the year 1999, BBG hired          van Loben Sels Dec. ¶8, 46:24– 47:9
22           MIAD to provide an image of a        van Loben Sels Dec. ¶3
23           bird that would be used to           van Loben Sels Dec. ¶9, 26:8-23
24           demonstrate its bird deterrent       van Loben Sels Dec. ¶9, 28:6-21
25           products.                            van Loben Sels Dec. ¶9, 29:4-15,
26                                                32:1-3
27                                                van Loben Sels Dec. ¶4
28
                                  1
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 3 of 32 Page ID
                                      #:2126



 1                                              van Loben Sels Dec. ¶28, para 6
 2     4.   Bruce Donoho provided a             van Loben Sels Dec. ¶8, 132:8-11
 3          drawing of a bird to illustrate the van Loben Sels Dec. ¶9, 28:6-21
 4          necessary positioning of its        van Loben Sels Dec. ¶9, 29:4-15
 5          wings and body.
 6     5.   MIAD presented photographs          van Loben Sels Dec. ¶8, 66:2-10
 7          for BBG to review                   van Loben Sels Dec. ¶9, 45:25-46:15
 8                                              van Loben Sels Dec. ¶9, 47:4-19
 9                                              van Loben Sels Dec. ¶28
10                                              van Loben Sels Dec. ¶19
11     6.   BBG representative Bruce            van Loben Sels Dec. ¶11, 75:7-18
12          Donoho chose the pigeon image.
13     7.   JMB used software to digitally      van Loben Sels Dec. ¶11, 75:7-18
14          process the pigeon image.
15     8.   On October 6, 1999, MIAD            van Loben Sels Dec. ¶16
16          issued an invoice to BBG in the
17          amount of $93.63, which BBG
18          paid in full, for a collection of
19          images of pigeon and geese.
20     9.   On December 1, 1999, MIAD           van Loben Sels Dec. ¶18
21          issued an invoice to BBG in the
22          amount of $754.25, which BBG
23          paid in full, for photography &
24          film charges pigeons.
25    10.   On December 1, 1999, MIAD           van Loben Sels Dec. ¶17
26          issued an invoice to BBG in the
27          amount of $1,185.25, which
28
                                  2
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 4 of 32 Page ID
                                      #:2127



 1          BBG paid in full, for travel time
 2          and film related to the collection
 3          of images of pigeon and geese.
 4    11.   MIAD issued the December 1,          van Loben Sels Dec. ¶9, 57:7-58: 9
 5          1999 invoice for $1,185.25
 6          twice.
 7    12.   The October 6, 1999 Invoice and van Loben Sels Dec. ¶9, 59:6-11
 8          the December 1, 1999 Invoices
 9          were payments for the Image.
10    13.   The purpose of the image was         van Loben Sels Dec. ¶28
11          for nonexclusive use in future       van Loben Sels Dec. ¶9, 26:8-23
12          BBG advertising and marketing        van Loben Sels Dec. ¶9, 28:6-21
13          for its products without             van Loben Sels Dec. ¶9, 29:4-15,
14          limitation in scope.                 32:1-3
15                                               van Loben Sels Dec. ¶9, 53:9-25
16                                               van Loben Sels Dec. ¶8, 66:10-13
17                                               van Loben Sels Dec. ¶3
18                                               van Loben Sels Dec. ¶11, 115:23-
19                                               116:17
20
21    14.   BBG informed Fugnetti that the       van Loben Sels Dec. ¶8, 71:6-12
22          image would be used on future        van Loben Sels Dec. ¶3
23          packaging and marketing              van Loben Sels Dec. ¶9, 26:8-23
24          materials.                           van Loben Sels Dec. ¶9, 28:6-21
25                                               van Loben Sels Dec. ¶9, 29:4-15
26                                               van Loben Sels Dec. ¶9, 42:16-24
27                                               van Loben Sels Dec. ¶4, ¶¶7, 8,.40, 41
28
                                  3
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 5 of 32 Page ID
                                      #:2128



 1    15.   Fugnetti was told that the image    van Loben Sels Dec. ¶9, 37:23-24
 2          was to be used by BBG for any       van Loben Sels Dec. ¶9, 42:4-24
 3          purpose                             van Loben Sels Dec. ¶3
 4                                              van Loben Sels Dec. ¶4, ¶¶ 8, 13, 16
 5    16.   Fugnetti confirmed his              van Loben Sels Dec. ¶9, 48:17-49:14
 6          understanding that BBG would        van Loben Sels Dec. ¶9, 82:4-25
 7          use the image without               van Loben Sels Dec. ¶4
 8          restriction.                        van Loben Sels Dec. ¶3
 9
10    17.   It was in the ordinary course of    van Loben Sels Dec. ¶11, 36:22-25
11          business for MIAD to provide        van Loben Sels Dec. ¶11, 118:16-
12          images without restrictions,        119:16
13          especially to commercial clients.   van Loben Sels Dec. ¶11, 172:2-15
14                                              van Loben Sels Dec. ¶11, 177:2-11
15    18.   BBG was considered one of           van Loben Sels Dec. ¶11, 118:16-
16          MIAD’s commercial clients.          119:16
17    19.   MIAD understood that if             van Loben Sels Dec. ¶11, 118:16-
18          commercial clients like BBG         119:16
19          were restricted by MIAD from
20          using the Images, they would not
21          hire MIAD.
22    20.   MIAD had a copyright notice.        van Loben Sels Dec. ¶15
23
24
25
26
27
28
                                  4
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 6 of 32 Page ID
                                      #:2129



 1    21.   MIAD used its copyright notice         van Loben Sels Dec. ¶11, 118:16-
 2          on car posters it produced but         119:16
 3          knowingly did not put the notice
 4          on works produced for its
 5          commercial clients, including
 6          BBG.
 7    22.   None of the examples                   van Loben Sels Dec. ¶19
 8          incorporating the Image contain        Fugnetti00225-00961
 9          MIAD’s copyright notice.
10    23.   MIAD allowed its commercial            van Loben Sels Dec. ¶11, 118:16-
11          clients to use images in various       119:16
12          ways to generate revenue.
13    24.   If BBG did not have exclusive use of   van Loben Sels Dec. ¶8, 71:25-72:1-6
14          the image, it would not have hired     van Loben Sels Dec. ¶9, 48:17-49: 14
15          MIAD.
16    25.   BBG wanted to use the Image in         van Loben Sels Dec. ¶9, 49:19-25
17          marketing materials including          van Loben Sels Dec. ¶9, 53:9-25
18          catalogs, posters, packaging.
19    26.   MIAD produced flyers,                  van Loben Sels Dec. ¶11, 73: 3-22
20          brochures, posters.
21    27.   Dennis Fugnetti did not produce        van Loben Sels Dec. ¶11, 73:3-22
22          any flyers, brochures or posters       van Loben Sels Dec. ¶11, 74: 4-12
23          for MIAD.
24    28.   It was in the ordinary course of       van Loben Sels Dec. ¶11, 37:1-3
25          MIAD’s business not to issue           van Loben Sels Dec. ¶11, 110:23-
26          written agreements.                    111:1
27
28
                                  5
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 7 of 32 Page ID
                                      #:2130



 1    29.   It was in the ordinary course of     van Loben Sels Dec. ¶11, 30:15-17
 2          MIAD’s business to provide
 3          services to its commercial clients
 4          on a project by project basis.
 5    30.   BBG engaged MIAD on a                van Loben Sels Dec. ¶28
 6          project-by-project basis to          van Loben Sels Dec. ¶3
 7          provide photographs used in          van Loben Sels Dec. ¶8, 33:1-20
 8          various projects.                    van Loben Sels Dec. ¶9, 23:12-23
 9                                               van Loben Sels Dec. ¶9, 42:4-24
10                                               van Loben Sels Dec. ¶9, 53:9-25
11    31.   BBG discontinued using               van Loben Sels Dec. ¶8, 99:22-100:5
12          MIAD’s services in 2003.             van Loben Sels Dec. ¶9, 67:11-68:4
13    32.   Fugnetti visited BBG offices at      van Loben Sels Dec. ¶8, 102:4-25
14          least three times in 2004            van Loben Sels Dec. ¶9, 82:4-25
15                                               van Loben Sels Dec. ¶9, 69:1-70:16
16
17    33.   At the time of Fugnetti’s visit,     van Loben Sels Dec. ¶9, 82: 4-25
18          the Image was used on                van Loben Sels Dec. ¶4
19          marketing materials displayed in     van Loben Sels Dec. ¶23
20          the BBG offices
21    34.   Upon his request, Fugnetti was       van Loben Sels Dec. ¶9, 82:4-25
22          provided a physical copy of a        van Loben Sels Dec. ¶4
23          catalog using the Image.             van Loben Sels Dec. ¶24
24    35.   Fugnetti made a bid on the           van Loben Sels Dec. ¶9, 82:11-19
25          catalog project.                     van Loben Sels Dec. ¶4
26    36.   Fugnetti knew BBG continued to van Loben Sels Dec. ¶11, 106, 3-16
27          use the Image.                       van Loben Sels Dec. ¶11, 103:19-25
28
                                  6
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 8 of 32 Page ID
                                      #:2131



 1                                                van Loben Sels Dec. ¶4
 2                                                van Loben Sels Dec. ¶9, 82:4-25
 3    37.    BBG had used the Image less          van Loben Sels Dec. ¶10, 72:4-23
 4           frequently and by December
 5           2018, decided to cease using it
 6           altogether.
 7
 8                                            ISSUE 2
 9                                         LACHES
10
11          Plaintiff’s claims for equitable relief are barred by the doctrine of laches due
12   to Plaintiff’s extreme delay in bringing this action, and the severe prejudice
13   suffered by BBG as a result.
14
15    Uncontroverted Material Fact                Supporting Evidence Citation
16    38.    In the year 1999, BBG hired          van Loben Sels Dec. ¶8, 46:24 – 47: 9
17           MIAD to provide an image of a        van Loben Sels Dec. ¶3
18           bird that would be used to           van Loben Sels Dec. ¶9, 26:8-23
19           demonstrate its bird deterrent       van Loben Sels Dec. ¶9, 28:6-21
20           products.                            van Loben Sels Dec. ¶9, 29:4-15,
21                                                32:1-3
22                                                van Loben Sels Dec. ¶4
23                                                van Loben Sels Dec. ¶28
24
25    39.    Bruce Donoho provided a              van Loben Sels Dec. ¶8, 132:8-11
26           drawing of a bird to illustrate the van Loben Sels Dec. ¶9, 28:6-21
27                                                van Loben Sels Dec. ¶9, 29:4-15
28
                                  7
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 9 of 32 Page ID
                                      #:2132



 1          necessary positioning of its
 2          wings and body.
 3    40.   MIAD presented photographs           van Loben Sels Dec. ¶8, 66:2-10
 4          for BBG to review                    van Loben Sels Dec. ¶9, 45:25-46:15
 5                                               van Loben Sels Dec. ¶9, 47:4-19
 6                                               van Loben Sels Dec. ¶28
 7                                               van Loben Sels Dec. ¶19
 8    41.   BBG representative Bruce             van Loben Sels Dec. ¶11, 75:7-18
 9          Donoho chose the pigeon image.
10    42.   JMB used software to digitally       van Loben Sels Dec. ¶11, 75:7-18
11          process the pigeon image.
12    43.   On October 6, 1999, MIAD             van Loben Sels Dec. ¶16
13          issued an invoice to BBG in the
14          amount of $93.63, which BBG
15          paid in full, for a collection of
16          images of pigeon and geese.
17    44.   On December 1, 1999, MIAD            van Loben Sels Dec. ¶18
18          issued an invoice to BBG in the
19          amount of $754.25, which BBG
20          paid in full, for photography &
21          film charges pigeons.
22    45.   On December 1, 1999, MIAD            van Loben Sels Dec. ¶17
23          issued an invoice to BBG in the
24          amount of $1,185.25, which
25          BBG paid in full, for travel time
26          and film related to the collection
27          of images of pigeon and geese.
28
                                  8
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 10 of 32 Page ID
                                      #:2133



 1     46.   MIAD issued the December 1,      van Loben Sels Dec. ¶9, 57:25-58:1-9
 2           1999 invoice for $1,185.25
 3           twice.
 4     47.   The October 6, 1999 Invoice and van Loben Sels Dec. ¶9, 59:6-11
 5           the December 1, 1999 Invoices
 6           were payments for the Image.
 7     48.   The purpose of the image was     van Loben Sels Dec. ¶28, ¶¶11 and 13
 8           for nonexclusive use in future   van Loben Sels Dec. ¶9, 26:8-23
 9           BBG advertising and marketing    van Loben Sels Dec. ¶9, 28:6-21
10           for its products without         van Loben Sels Dec. ¶9, 29:4-15,
11           limitation in scope.             32:1-3
12                                            van Loben Sels Dec. ¶9, 53:9-25
13                                            van Loben Sels Dec. ¶8, 66:10-13
14                                            van Loben Sels Dec. ¶3
15                                            van Loben Sels Dec. ¶11, 115:23-25 -
16                                            116:1-9
17                                            van Loben Sels Dec. ¶11, 116:15-17
18     49.   BBG informed Fugnetti that the   van Loben Sels Dec. ¶8, 71:6-12
19           image would be used on future    van Loben Sels Dec. ¶3
20           packaging and marketing          van Loben Sels Dec. ¶9 26:8-23
21           materials.                       van Loben Sels Dec. ¶9, 28:6-21
22                                            van Loben Sels Dec. ¶9, 29:4-15
23                                            van Loben Sels Dec. ¶9, 42:16-24
24                                            van Loben Sels Dec. ¶4, ¶¶3, 7, 8,.40,
25                                            41
26
27
28
                                  9
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 11 of 32 Page ID
                                      #:2134



 1     50.   Fugnetti was told that the image    van Loben Sels Dec. ¶9, 37:23-24
 2           was to be used by BBG for any       van Loben Sels Dec. ¶9, 42:4-24
 3           purpose                             van Loben Sels Dec. ¶4, ¶¶7, 8,.40, 41
 4                                               van Loben Sels Dec. ¶3
 5     51.   Fugnetti confirmed his              van Loben Sels Dec. ¶9, 48:17-49:14
 6           understanding that BBG would        van Loben Sels Dec. ¶9, 82:4-25
 7           use the image without               van Loben Sels Dec. ¶4
 8           restriction.                        van Loben Sels Dec. ¶3
 9
10     52.   It was in the ordinary course of    van Loben Sels Dec. ¶11, 36:22-25
11           business for MIAD to provide        van Loben Sels Dec. ¶11, 118:16-
12           images without restrictions,        119:16
13           especially to commercial clients.   van Loben Sels Dec. ¶11, 172:2-15
14                                               van Loben Sels Dec. ¶11, 177:2-11
15     53.   BBG was considered one of           van Loben Sels Dec. ¶11, 118:16-
16           MIAD’s commercial clients.          119:9
17     54.   MIAD understood that if             van Loben Sels Dec. ¶11, 118:16-
18           commercial clients like BBG         119:16
19           were restricted by MIAD from
20           using the Images, they would not
21           hire MIAD.
22     55.   MIAD had a copyright notice.        van Loben Sels Dec. ¶15
23
24     56.   MIAD used its copyright notice      van Loben Sels Dec. ¶11, 118:16-
25           on car posters it produced but      119:16
26           knowingly did not put the notice
27           on works produced for its
28
                                  10
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 12 of 32 Page ID
                                      #:2135



 1           commercial clients, including
 2           BBG.
 3     57.   None of the examples                   van Loben Sels Dec. ¶15
 4           incorporating the Image contain
 5           MIAD’s copyright notice.
 6     58.   MIAD allowed its commercial            van Loben Sels Dec. ¶11, 118:16-
 7           clients to use images in various       119:16
 8           ways to generate revenue.
 9     59.   If BBG did not have exclusive use of   van Loben Sels Dec. ¶8, 71:25-72: 6
10           the image, it would not have hired     van Loben Sels Dec. ¶9, 48: 17-49:14
11           MIAD.
12     60.   BBG wanted to use the Image in         van Loben Sels Dec. ¶9, 49:19-25
13           marketing materials including          van Loben Sels Dec. ¶9, 53:9-25
14           catalogs, posters, packaging.
15     61.   MIAD produced flyers,                  van Loben Sels Dec. ¶11, 73: 3-22
16           brochures, posters.
17     62.   Dennis Fugnetti did not produce        van Loben Sels Dec. ¶11, 73:3-22
18           any flyers, brochures or posters       van Loben Sels Dec. ¶11, 74: 4-12
19           for MIAD.
20     63.   It was in the ordinary course of       van Loben Sels Dec. ¶11, 37:1-3
21           MIAD’s business not to issue           van Loben Sels Dec. ¶11, 110:23-25 -
22           written agreements.                    111:1
23
24
25     64.   It was in the ordinary course of       van Loben Sels Dec. ¶11, 30:15-17
26           MIAD’s business to provide
27
28
                                  11
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 13 of 32 Page ID
                                      #:2136



 1           services to its commercial clients
 2           on a project by project basis.
 3     65.   BBG engaged MIAD on a                van Loben Sels Dec. ¶28
 4           project-by-project basis to          van Loben Sels Dec. ¶8, 33:1-20
 5           provide photographs used in          van Loben Sels Dec. ¶9, 23:12-23
 6           various projects.                    van Loben Sels Dec. ¶9, 42:4-24
 7                                                van Loben Sels Dec. ¶9, 53:9-25
 8     66.   BBG discontinued using               van Loben Sels Dec. ¶8, 99:22-100:5
 9           MIAD’s services in 2003.             van Loben Sels Dec. ¶9, 67:11-68:4
10     67.   Fugnetti visited BBG offices at      van Loben Sels Dec. ¶8, 102:4-25
11           least three times in 2004            van Loben Sels Dec. ¶9, 82:4-25
12                                                van Loben Sels Dec. ¶9, 69:1-70:16
13
14     68.   At the time of Fugnetti’s visit,     van Loben Sels Dec. ¶9, 82: 4-25
15           the Image was used on                van Loben Sels Dec. ¶23
16           marketing materials displayed in
17           the BBG offices
18     69.   Upon his request, Fugnetti was       van Loben Sels Dec. ¶9, 82:4-25
19           provided a physical copy of a        van Loben Sels Dec. ¶24
20           catalog using the Image.
21     70.   Fugnetti made a bid on the           van Loben Sels Dec. ¶9, 82:11-19
22           catalog project.
23     71.   Fugnetti knew BBG continued to van Loben Sels Dec. ¶11, 106, 3-16
24           use the Image.                       van Loben Sels Dec. ¶11, 103, 19-25
25                                                van Loben Sels Dec. ¶4
26                                                van Loben Sels Dec. ¶9, 82:4-25
27
28
                                  12
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 14 of 32 Page ID
                                      #:2137



 1     72.   BBG used the Image less             van Loben Sels Dec. ¶10, 72:4-23
 2           frequently and by December
 3           2018, decided to cease using it
 4           altogether.
 5     73.   On May 19, 2017, Fugnetti           van Loben Sels Dec. ¶10, 63:10-24
 6           offered a “lifetime exclusive
 7           rights” to the Image.
 8     74.   An Invoice dated June 9, 2017 is van Loben Sels Dec. ¶26
 9           printed under the MIAD
10           letterhead for $5,200.00.
11     75.   The Job Description for the June    van Loben Sels Dec. ¶26
12           9, 2017 Invoice is: “Limited use
13           of Flying Pigeon copyright for
14           print and web.”
15     76.   On August 29, 2018, Fugnetti        van Loben Sels Dec. ¶25
16           wrote that he would “sign off” in
17           response to an email message
18           from BBG counsel Robert Fish
19           agreeing to assign rights to the
20           Image for $5,200.00.
21     77.   Fugnetti, through counsel, sent     Doc 1, Exh. H
22           BBG correspondence concerning
23           the Image on December 12,
24           2018.
25     78.   Fugnetti exchanged email            van Loben Sels Dec. ¶27
26           messages with the Copyright
27           Office after April 2, 2019.
28
                                  13
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 15 of 32 Page ID
                                      #:2138



 1     79.    Fugnetti received email             van Loben Sels Dec. ¶27
 2            confirmation of registration of
 3            Vau001349636 from the
 4            Copyright Office on April 9,
 5            2019.
 6     80.    Fugnetti filed a Complaint          Doc 1
 7            against BBG on May 6, 2019.
 8     81.    Alana did not know of any other     van Loben Sels Dec. ¶12, 27:11 -
 9            of Fugnetti’s business interests    28:13
10            other than MIAD
11            Communications
12     82.    Alana has failed to ascertain the   van Loben Sels Dec. ¶12, 24:15-20
13            passwords necessary to access
14            Fugnetti’s electronic records and
15            documents related to this case.
16     83.    Only some of Fugnetti’s business van Loben Sels Dec. ¶12, 29:5-25 –
17            and financial records are           30:7-16
18            available.
19                                           ISSUE 3
20           Plaintiff’s claim of copyright infringement is barred because The Dennis
21    Fugnetti Photography Trust lacked standing to initiate legal action against BBG
22    because title to the image was never owned by Dennis Fugnetti and there are no
23    issues of material fact.
24
25     Uncontroverted Material Fact               Supporting Evidence Citation
26
27
28
                                  14
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 16 of 32 Page ID
                                      #:2139



 1     84.   MIAD was a partnership              van Loben Sels Dec. ¶11, 127:15-22
 2           formed on August 15, 1974.          van Loben Sels Dec. ¶14
 3     85.   The initial partners of MIAD        van Loben Sels Dec. ¶11, 127:15-22
 4           were Joseph M. Bischetsrieder       van Loben Sels Dec. ¶14
 5           and Dennis Fugnetti.
 6     86.   The written MIAD Articles of        van Loben Sels Dec. ¶14, Section
 7           Partnership were executed by        10.7.1
 8           Joseph M. Bischetsrieder and        van Loben Sels Dec. ¶11, 127:15-22
 9           Dennis Fugnetti on August 15,       van Loben Sels Dec. ¶11, 143: 3-13
10           1974.
11     87.   MIAD owned all title and held       van Loben Sels Dec. ¶14, Section 1.6
12           all property as partnership         van Loben Sels Dec. ¶11, 132:21 -
13           property.                           133:7
14                                               van Loben Sels Dec. ¶11, 138:8-24
15     88.   Section 1.6 of the Articles of      van Loben Sels Dec. ¶14
16           Partnership state:
17           “The Partnership will take title
18           and hold all property as
19           partnership property irrespective
20           of the name in which same is
21           vested. The interest of each
22           partner therein will not be as
23           tenants in common but as tenants
24           in partnership.”
25     89.   Joseph M. Bischetsrieder and        van Loben Sels Dec. ¶11, 136:1-23
26           Dennis Fugnetti managed MIAD
27           equally.
28
                                  15
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 17 of 32 Page ID
                                      #:2140



 1     90.   Section 3.1 of the Articles of        van Loben Sels Dec. ¶14
 2           Partnership state:
 3           “The overall management and
 4           control of the business and
 5           affairs of the Partnership shall be
 6           vested in the Partners,
 7           collectively.”
 8     91.   Joseph M. Bischetsrieder and          van Loben Sels Dec. ¶11, 140:12-24
 9           Dennis Fugnetti equally drew a        van Loben Sels Dec. ¶14, Section 4.1
10           salary from MIAD.
11     92.   Section 1.2 of the Articles of        van Loben Sels Dec. ¶14
12           Partnership State:
13           “The Partnership is formed for
14           the limited purpose of
15           conducting a commercial,
16           industrial studio of photography
17           . . ..”
18     93.   Joseph M. Bischetsrieder and          van Loben Sels Dec. ¶11, 141:6-25
19           Dennis Fugnetti agreed that
20           MIAD owned whatever business
21           each of them obtained and
22           performed.
23     94.   Section 4.2 of the Articles of        van Loben Sels Dec. ¶14
24           Partnership states:
25           “Each Partner agrees, that
26           whatever business each Partner
27
28
                                  16
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 18 of 32 Page ID
                                      #:2141



 1           obtains, and performs is strictly
 2           part of the Partnership.”
 3     95.   Neither Joseph M. Bischetsrieder van Loben Sels Dec. ¶11, 141:6-25
 4           or Dennis Fugnetti were allowed
 5           to pursue ventures outside
 6           MIAD.
 7     96.   Section 4.2 of the Articles of      van Loben Sels Dec. ¶14
 8           Partnership states:
 9           “There shall be no photographic
10           outside ventures.”
11     97.   MIAD used the notice “©             van Loben Sels Dec. ¶11, 118:16-
12           MIAD” on certain of its             119:19
13           published works.
14     98.   MIAD intentionally did not mark van Loben Sels Dec. ¶11, 118:16-
15           © MIAD on the works it              119:16
16           produced for BBG.
17     99.   During the entirety of MIAD’s       van Loben Sels Dec. ¶11, 154:1-9
18           existence, from its formation in
19           1974 to its dissolution in April
20           18, 2014, MIAD did not register
21           any of its works with the US
22           Copyright Office.
23 100.      On October 6, 1999, MIAD            van Loben Sels Dec. ¶16
24           issued an invoice to BBG in the
25           amount of $93.63, which BBG
26           paid in full, for a collection of
27           images of pigeon and geese.
28
                                  17
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 19 of 32 Page ID
                                      #:2142



 1 101.     On December 1, 1999, MIAD            van Loben Sels Dec. ¶18
 2          issued an invoice to BBG in the
 3          amount of $754.25, which BBG
 4          paid in full, for photography &
 5          film charges pigeons.
 6 102.     On December 1, 1999, MIAD            van Loben Sels Dec. ¶17
 7          issued an invoice to BBG in the
 8          amount of $1,185.25, which
 9          BBG paid in full, for travel time
10          and film related to the collection
11          of images of pigeon and geese.
12 103.     MIAD issued the December 1,          van Loben Sels Dec. ¶9, 57:25-58:1-9
13          1999 for $1,185.25 invoice
14          twice.
15 104.     The October 6, 1999 Invoice and van Loben Sels Dec. ¶9, 59:6-11
16          the December 1, 1999 Invoices
17          were payments for the Image.
18 105.     Joseph M. Bischetsrieder and         van Loben Sels Dec. ¶11, 73: 3-22
19          Dennis Fugnetti both contributed van Loben Sels Dec. ¶11, 75:7-18
20          to the creation of the pigeon        van Loben Sels Dec. ¶11, 86:8-22
21          image while employed by
22          MIAD.
23 106.     Bruce Donoho provided a              van Loben Sels Dec. ¶8, 132:8-11
24          drawing of a bird to illustrate the van Loben Sels Dec. ¶9, 28:6-21
25          positioning he wanted to see in      van Loben Sels Dec. ¶9, 29:4-15
26          the final image.
27
28
                                  18
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 20 of 32 Page ID
                                      #:2143



 1 107.     BBG representative Bruce           van Loben Sels Dec. ¶11, 75:7-18
 2          Donoho chose the pigeon image.
 3 108.     JMB used software to digitally     van Loben Sels Dec. ¶11, 75:7-18
 4          process the pigeon image.
 5 109.     BBG discontinued using             van Loben Sels Dec. ¶8, 99:22-100:5
 6          MIAD’s services in 2003.           van Loben Sels Dec. ¶9, 67:11-68:4
 7 110.     Fugnetti visited BBG offices at    van Loben Sels Dec. ¶8, 102:4-25
 8          least three times in 2004          van Loben Sels Dec. ¶9, 82:4-25
 9                                             van Loben Sels Dec. ¶9, 69:1-70:16
10
11 111.     At the time of Fugnetti’s visit,   van Loben Sels Dec. ¶9, 82: 4-25
12          the Image was used on              van Loben Sels Dec. ¶23
13          marketing materials displayed in
14          the BBG offices
15 112.     Upon his request, Fugnetti was     van Loben Sels Dec. ¶9, 82:4-25
16          provided a physical copy of a      van Loben Sels Dec. ¶24
17          catalog using the Image.
18 113.     Fugnetti made a bid on the         van Loben Sels Dec. ¶9, 82:11-19
19          catalog project.
20 114.     Fugnetti knew BBG continued to van Loben Sels Dec. ¶11, 106, 3-16
21          use the Image.                     van Loben Sels Dec. ¶11, 103, 19-25
22                                             van Loben Sels Dec. ¶4
23                                             van Loben Sels Dec. ¶9, 82:4-25
24 115.     BBG had used the Image less        van Loben Sels Dec. ¶10, 72:4-23
25          frequently and by December
26          2018, decided to cease using it
27          altogether.
28
                                  19
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 21 of 32 Page ID
                                      #:2144



 1 116.     Joseph M. Bischetsrieder and        van Loben Sels Dec. ¶11, 144:1-23
 2          Dennis Fugnetti amended the         van Loben Sels Dec. ¶20
 3          MIAD Articles of Partnership on
 4          January 1, 2010 by executing an
 5          Amendment to Articles of
 6          Partnership, MIAD Photography.
 7 117.     The 2010 Amendment added            van Loben Sels Dec. ¶11, 145:8-17
 8          Irene J. Bischetsrieder and Alana van Loben Sels Dec. ¶20
 9          J. Fugnetti to the MIAD
10          partnership.
11 118.     MIAD was amended again on           van Loben Sels Dec. ¶11, 149:2-16
12          December 31, 2011 to remove         van Loben Sels Dec. ¶20
13          Joseph M. Bischetsrieder and
14          Dennis Fugnetti as partners.
15          Irene J. Bischetsrieder and Irene
16          J. Bischetsrieder were left as
17          equal partners.
18 119.     Joseph M. Bischetsrieder and        van Loben Sels Dec. ¶11, 149:20-23
19          Dennis Fugnetti continued to
20          work for the partnership.
21 120.     MIAD was dissolved on April         van Loben Sels Dec. ¶11, 65:19-25 -
22          18, 2014.                           van Loben Sels Dec. ¶11, 66:1
23                                              van Loben Sels Dec. ¶20
24 121.     MIAD’s asset list included no       van Loben Sels Dec. ¶11, 152:4-6
25          copyrights.                         van Loben Sels Dec. ¶20
26
27
28
                                  20
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 22 of 32 Page ID
                                      #:2145



 1 122.     Once dissolved, the MIAD           van Loben Sels Dec. ¶11, 151:13-
 2          assets were transferred to Alana   152:3
 3          J. Fugnetti dba MIAD               van Loben Sels Dec. ¶20
 4          Photography.
 5 123.     The effective date of the          van Loben Sels Dec. ¶6
 6          Certificate of Registration is
 7          October 23, 2018.
 8 124.     The Certificate of Registration    van Loben Sels Dec. ¶6
 9          for the Image only lists Dennis
10          Fugnetti as the author and the
11          claimant.
12 125.     The response to the “Work Made van Loben Sels Dec. ¶6
13          for Hire” section on the
14          Certificate of Registration is
15          “NO”.
16 126.     The effective date of the          van Loben Sels Dec. ¶6
17          Certificate of Registration is
18          October 23, 2018.
19 127.     Alana J. Fugnetti and Dennis       van Loben Sels Dec. ¶21, Para 3
20          Fugnetti formed The Dennis M.
21          Fugnetti and Alana J. Fugnetti
22          Trust on 1990.
23 128.     Dennis Fugnetti executed his last van Loben Sels Dec. ¶21, Para 5
24          will and testament on May 22,      van Loben Sels Dec. ¶21, Ex. A
25          1991.
26 129.     Dennis Fugnetti passed away        van Loben Sels Dec. ¶20
27          January 2020.
28
                                  21
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 23 of 32 Page ID
                                      #:2146



 1 130.     Alana Fugnetti executed the         van Loben Sels Dec. ¶21, Ex. B
 2          Dennis Fugnetti Photography
 3          Trust on August 21, 2020.
 4 131.     The Grantor of the Dennis           van Loben Sels Dec. ¶21, Ex. B, p. 13
 5          Fugnetti Photography Trust is
 6          Alana J. Fugnetti, the Trustee of
 7          the Trust is Katie Fugnetti, the
 8          Successor Trustee of the Trust is
 9          Alana J. Fugnetti.
10 132.     Alana J. Fugnetti executed a        van Loben Sels Dec. ¶21, Ex. C
11          transfer of the Copyright
12          Registration from Alana J.
13          Fugnetti personally and on
14          behalf of The Dennis M.
15          Fugnetti and Alana J. Fugnetti
16          Trust, dated 1990 to The Dennis
17          Fugnetti Photography Trust.
18 133.     Katie never worked for MIAD         van Loben Sels Dec. ¶11, 111:22-25 –
19                                              112
20                                              van Loben Sels Dec. ¶13, 17:13-18:24
21                                              van Loben Sels Dec. ¶22
22 134.     Alana had no personal               van Loben Sels Dec. ¶12, 13:22-4
23          knowledge of MIAD’s day-to-         van Loben Sels Dec. ¶12, 14:12-22
24          day operations.
25 135.     Alana did not get to know MIAD van Loben Sels Dec. ¶12, 36:14-17
26          customers.
27
28
                                  22
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 24 of 32 Page ID
                                      #:2147



 1 136.      Alana never accompanied              van Loben Sels Dec. ¶12, 39:21-24
 2           Dennis Fugnetti on any
 3           photoshoots
 4 137.      BBG registered the Image with        van Loben Sels Dec. ¶5
 5           the USPTO, Reg. No. 3,000,872
 6
 7                                CONCLUSIONS OF LAW
 8          1.     “Summary judgment is proper when the pleadings, the discovery and
 9    disclosure materials on file, and any affidavits show that “‘there is no genuine
10    dispute as to any material fact and the movant is entitled to judgment as a matter
11    of law.’” Studio S at *3 (C.D. Cal. June 21, 2021), quoting FED. R. CIV. P. 56(a).
12    “A factual issue is “genuine” when there is sufficient evidence for a reasonable
13    trier of fact to resolve the issue in the nonmovant's favor.
14          2.     The moving party bears the initial burden of informing the court of
15    the basis for the motion and identifying the portions of the pleadings, depositions,
16    answers to interrogatories, admissions, or affidavits that demonstrate the absence
17    of a triable issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
18    (1986). If the moving party meets this initial burden, the burden shifts to the non-
19    moving party to present specific facts showing that there is a genuine issue for
20    trial. Fed. R. Civ. P. 56(e); Celotex, 477 U.S. at 324. The moving party will win
21    summary judgment unless there is “evidence on which a jury could reasonably
22    find for the non-moving party.” Rivera v. Philip Morris, Inc., 395 F.3d 1142, 1146
23    (9th Cir. 2005).
24          3.     When the contested issue in copyright infringement action is the
25    scope of a license, rather than existence of one, the copyright owner bears the
26    burden of proving that defendant's copying was unauthorized under the license, in
27    which case the license need not even be pleaded as affirmative defense. Sohm v.
28    Scholastic Inc., 959 F.3d 39 (2d Cir. 2020).
                                               23
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                                            OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 25 of 32 Page ID
                                      #:2148



 1          4.     There is no evidence in the summary judgment record to support a
 2    contention that BBG’s use of the Image was limited in scope. Neither MIAD, nor
 3    its principles, ever communicated a limitation of scope to BBG; in fact, MIAD’s
 4    business protocol established that its commercial clients, like BBG, were
 5    permitted to use images wholly without restriction. As a result, BBG’s license to
 6    use the Pigeon Image was unlimited.
 7          5.     An implied non-exclusive license is granted when “(1) a person (the
 8    licensee) requests the creation of a work, (2) the creator (the licensor) makes that
 9    particular work and delivers it to the licensee who requested it, and (3) the
10    licensor intends that the licensee-requestor copy and distribute his work.” Asset
11    Mktg. Sys., Inc. v. Gagnon, 542 F.3d 748, 754–55 (9th Cir.2008).
12          6.     All admissible evidence in the summary judgment record
13    demonstrates that BBG met the elements of an implied nonexclusive license as a
14    matter of law. First, BBG requested the Image from MIAD. Second, MIAD
15    delivered the Image BBG.
16          7.     When considering the third element, the licensor's intent, courts
17    consider the totality of the parties' conduct to determine whether the licensor
18    intended to grant the licensee permission to use the work. Michaels v. Internet
19    Entm't Grp., Inc., 5 F.Supp.2d 823, 831 (C.D.Cal.1998) Courts have allowed
20    intent to be demonstrated by the totality of the factors, and the relevant intent is
21    “the licensor's objective intent at the time of the creation and delivery,” not
22    subjective intent. Asset Mktg. Sys. Inc., 542 F.3d at 756.
23          8.     The Ninth Circuit further provided guidance in considering the
24    following factors persuasive: (1) whether the parties were engaged in a short-term
25    discrete transaction as opposed to an ongoing relationship; (2) whether the creator
26    utilized written contracts ... providing that copyrighted materials could only be
27    used with the creator's future involvement or express permission; and (3) whether
28    the creator's conduct during the creation or delivery of the copyrighted material
                                                24
        BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                                            OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 26 of 32 Page ID
                                      #:2149



 1    indicated that use of the material without the creator's involvement or consent was
 2    permissible. Asset Marketing Sys., 542 F.3d at 756.
 3          9.     In this case, Fugnetti has no admissible evidence as a matter of law to
 4    refute that MIAD provided the Image in a short-term discrete transaction. It was,
 5    in fact, MIAD’s standard practice to work with its commercial clients on a
 6    project-by-project basis. In applying the test, these short-term discrete transactions
 7    between Fugnetti and BBG weighs in favor of finding an implied license. As to
 8    the second factor: MIAD had commercial clients, including Cannon and BBG, for
 9    whom it was standard practice to provide services without issuing written
10    agreements of any kind. As for the third factor, Fugnetti has no admissible
11    evidence to establish that MIAD restricted BBG’s use of the Image. MIAD as a
12    matter of course understood that commercial clients would not hire MIAD if use
13    of these images were restricted. This understanding was so strong that commercial
14    clients did not need to raise this request. Demonstrative of this this approach,
15    MIAD used its copyright notice judiciously: intentionally placing it on, for
16    example, posters of automobile but not on images provided for its commercial
17    clients. Fugnetti has not produced any evidence demonstrating MIAD’s copyright
18    notice on work provided to BBG.
19          10.    “If consideration is paid, a license is irrevocable because a non
20    exclusive license supported by consideration is a contract.” Reinicke v. Creative
21    Empire Ltd. Liab. Co., 38 F. Supp. 3d 1192, 1203 (S.D. Cal. 2014) citing Asset
22    Mktg. at 757. “If an implied license accompanied by consideration were revocable
23    at will, the contract would be illusory.” Reinicke, supra. Consideration is
24          “[a]ny benefit conferred, or agreed to be conferred, upon the promisor, by
            any other person, to which the promisor is not lawfully entitled, or any
25          prejudice suffered, or agreed to be suffered, by such person, other than such
            as he is at the time of consent lawfully bound to suffer, as an inducement to
26          the promisor, is a good consideration for a promise.”
27    Id. quoting CAL. CIV. CODE § 1605.
28
                                  25
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 27 of 32 Page ID
                                      #:2150



 1             11.   The undisputed facts establish BBG paid MIAD consideration for the
 2    Pigeon Image. Plaintiff cannot demonstrate any deficiency with the consideration
 3    paid by BBG. Indeed, Plaintiff has no admissible evidence to create a fact issue on
 4    this point.
 5             12.   Laches is an equitable defense that prevents a plaintiff, who ‘with full
 6    knowledge of the facts, acquiesces in a transaction and sleeps upon his rights,’”
 7    (Danjaq Ltd. Liab. Co. v. Sony Corp., 263 F.3d 942, 950-51 (9th Cir. 2001)
 8    quoting S. Pac. Co. v. Bogert, 250 U.S. 483, 500 (1919)), i.e., “an equitable time
 9    limitation on a party’s right to bring suit.” Kling v. Hallmark Cards, Inc., 225 F.3d
10    1030, 1036 (9th Cir. 2000). “To obtain a judgment on this affirmative defense, a
11    defendant must prove ‘both an unreasonable delay by the plaintiff and prejudice to
12    itself.’” Id. quoting Couveau v. American Airlines, 218 F.3d 1078, 1083 (9th Cir.
13    2000).
14             13.   “Courts make laches determinations ‘with reference to the limitations
15    period for the analogous action at law.’” Synoptek, LLC, at *16 (C.D. Cal. June 4,
16    2018) quoting Jarrow Formulas Inc. v. Nutrition Now Inc., 304 F.3d 829, 835-36
17    (9th Cir. 2002). “If the plaintiff filed within that period, there is a strong
18    presumption against laches. If the plaintiff filed outside that period, the
19    presumption is reversed.” Synoptek, supra, quoting Tillamook Country Smoker,
20    Inc. v. Tillamook Cty. Creamery Ass'n, 465 F.3d 1102, 1108 (9th Cir. 2006)
21    (internal quotations omitted). The statute of limitations for copyright infringement
22    is three years. 17 U.S.C. 507(b).
23             14.   “Laches is an equitable defense that prevents a plaintiff, who ‘with
24    full knowledge of the facts, acquiesces in a transaction and sleeps upon his
25    rights,’” (Danjaq Ltd. Liab. Co. v. Sony Corp., 263 F.3d 942, 950-51 (9th Cir.
26    2001) quoting S. Pac. Co. v. Bogert, 250 U.S. 483, 500 (1919)). “To obtain a
27    judgment on this affirmative defense, a defendant must prove ‘both an
28
                                  26
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 28 of 32 Page ID
                                      #:2151



 1    unreasonable delay by the plaintiff and prejudice to itself.’” Id. quoting Couveau
 2    v. American Airlines, 218 F.3d 1078, 1083 (9th Cir. 2000).
 3          15.    Under the “general rule for laches: any delay is to be measured from
 4    the time that the plaintiff knew or should have known about the potential claim at
 5    issue.” Kling v. Hallmark Cards, Inc., 225 F.3d 1030, 1031 (9th Cir. 2000) “When
 6    applying the equitable doctrine of laches in order to bar a claim, the period of
 7    delay is measured from when the claimant had actual notice of the claim or would
 8    have reasonably been expected to inquire about the subject matter.” Id.
 9          16.    “In determining the reasonableness of the delay, ‘courts look to the
10    cause of the delay.’ Delays have been held permissible when (1) ‘it is necessitated
11    by the exhaustion of remedies through the administration process;’ (2) ‘it is used
12    to evaluate and prepare a complicated claim;’ and (3) ‘its purpose is to determine
13    whether the scope of the proposed infringement will justify the cost of litigation."
14    Rimini St. v. Oracle Int'l Corp., 473 F. Supp. 3d 1158, 1199 (D. Nev. 2020).
15          17.    “A defendant establishes expectations-based prejudice if it shows that
16    ‘during the delay, it invested money to expand its business or entered into
17    business transactions based on [its] presumed rights.’” Petrella v. Metro-
18    Goldwyn-Mayer, Inc., 695 F.3d 946, 953 (9th Cir. 2012) (reversed on other
19    grounds); see Petrella v. MGM, 584 F. App'x 653, 654 n.1 (9th Cir. 2014)
20    (“Nothing in the Supreme Court opinion affects our holdings that Petrella's claims
21    for unjust enrichment and for an accounting are barred by laches.”)
22          18.    “[I]n the context of laches, [the Ninth Circuit] has held that
23    substantial prejudice exists where a defendant shows that during a plaintiff's delay,
24    the defendant ‘invested money to expand its business or entered into business
25    transactions based on its presumed rights.’” Mathew v. Walt Disney Co., 690 F.
26    App'x 509, 511 (9th Cir. 2017) quoting Petrella at 953.
27          19.    Even if Fugnetti could be deemed the owner of the Image, he and his
28    alleged successors in interest did not assert their rights diligently. Their
                                                27
        BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                                             OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 29 of 32 Page ID
                                      #:2152



 1    unreasonable delay resulted in clear prejudice to BBG, and judgment should be
 2    entered against Plaintiff’s equitable claims for disgorgement and other equitable
 3    relief.
 4              20.   “[T]he failure to properly register a work will preclude an
 5    infringement action predicated on that work.” SellPoolSuppliesOnline.com LLC v.
 6    Ugly Pools Ariz. Inc., 2018 U.S. Dist. LEXIS 163007, at *41 (D. Ariz. Sep. 24,
 7    2018) citing Olander Enters., Inc. v. Spencer Gifts, LLC, 812 F. Supp. 2d 1070,
 8    1078 (C.D. Cal. 2011).
 9              21.   “Copyright ownership normally vests in the creator of the work.”
10    Stiletto Tv, Inc. v. Hastings, 392 F. Supp. 3d 1133, 1142 (C.D. Cal. 2019). “But if
11    a work is a work made for hire, ‘the employer or other person for whom the work
12    was prepared is considered the author . . . , and, unless the parties have expressly
13    agreed otherwise in a written instrument signed by them, owns all of the rights
14    comprised in the copyright.” Id. quoting 17 U.S.C. § 201(b). “A ‘work made for
15    hire’ is … ‘a work prepared by an employee within the scope of his or her
16    employment.’” Stiletto Tv, supra, quoting 17 U.S.C. § 101.
17              22.   “The certificate of registration will constitute prima facie evidence of
18    ownership, i.e., authorship and copyrightability, if the plaintiff registers the work
19    before or within 5 years of its first publication.” Classic Concepts, Inc. v. Linen
20    Source, Inc., 2006 U.S. Dist. LEXIS 96767, at *5 (C.D. Cal. Apr. 26, 2006) citing
21    17 U.S.C. § 410(c). “However, if the first publication occurred beyond five years
22    of the registration date, ownership is not presumed and it is within the court's
23    discretion what weight to give the registrations in determining ownership.” Id.
24    citing Morrill v. Smashing Pumpkins, 157 F.Supp.2d 1120, 1125-1126 (C.D. Cal.
25    2001).
26              23.   “[P]ublication includes distribution to ‘persons who are under no
27    implied or express restriction with respect to disclosure of the work's contents.’”
28
                                   28
        BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                                OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 30 of 32 Page ID
                                      #:2153



 1    Gold Value Int'l Textile, Inc. v. Sanctuary Clothing, Ltd. Liab. Co., 925 F.3d 1140,
 2    1146 (9th Cir. 2019).
 3          24.    “Section 409 of the Copyright Act requires that a registration
 4    application include the name of the claimant, the name of the author, and the title
 5    of the work.” Muench Photography; Inc. v. Pearson Educ., Inc., 2013 U.S. Dist.
 6    LEXIS 165884, at *32 (N.D. Cal. Nov. 19, 2013) citing 17 U.S.C. § 409(9). “Any
 7    application that omits such information for a given work would be insufficient to
 8    obtain copyright registration for that work.” Id. “The only parties who are eligible
 9    to be the copyright claimant are (i) the author of the work, or (ii) a copyright
10    owner who owns all of the exclusive rights in the work.” Compendium, §404,
11    citing 37 C.F.R. § 202.3(a)(3).
12          25.    Inaccuracies in an application will not in themselves cause the
13    registration to be invalid, “unless (1) “the inaccurate information was included on
14    the application for copyright registration with knowledge that it was inaccurate,”
15    and (2) “the inaccuracy of the information, if known, would have caused the
16    Register of Copyrights to refuse registration.” Gold Value Int'l Textile, Inc. v.
17    Sanctuary Clothing, Ltd. Liab. Co., 925 F.3d 1140, 1144 (9th Cir. 2019) quoting
18    17 U.S.C. §411(b). “[T]he plain language of § 411(b) . . . does not require a
19    showing of fraud, but only that the claimant included inaccurate information on
20    the application ‘with knowledge that it was inaccurate.’” Starbuzz Tobacco v.
21    Gold Star Tobacco, 2019 U.S. Dist. LEXIS 238640, at *20-21 (C.D. Cal. July 3,
22    2019) (quoting Gold Value at 1147).
23          26.    “[I]gnorance of the law,” [sic] is “no excuse,” and [sic] a showing of
24    fraudulent intent is not required to invalidate a copyright registration under §
25    411(b). Moreover, the term ‘knowingly’ does not necessarily have any reference
26    to a culpable state of mind or to knowledge of the law. As Justice Jackson
27    correctly observed, the knowledge requisite to knowing violation of a statute is
28
                                  29
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 31 of 32 Page ID
                                      #:2154



 1    factual knowledge as distinguished from knowledge of the law.” Gold Value at
 2    1147 quoting Bryan v. United States, 524 U.S. 184, 192, (1998) (emphasis added).
 3          27.    Where the Defendant plausibly alleges the inaccurate information
 4    was knowingly included in the registration application, “a district court is then
 5    required to submit a request to the Register of Copyrights ‘to advise the court
 6    whether the inaccurate information, if known, would have caused [it] to refuse
 7    registration.’” Dr. Seuss Enters., Ltd. P'ship v. ComicMix Ltd. Liab. Co., 2021
 8    U.S. Dist. LEXIS 149221, at *13 (S.D. Cal. Aug. 9, 2021) citing 17 U.S.C. §
 9    411(b)(1)-(2).
10                                          Respectfully submitted,
11    DATED: September 6, 2021               FISH IP LAW, LLP
12                                          /s/ John van Loben Sels/
                                            John van Loben Sels
13                                          Attorneys for Defendant,
                                            BIRD-B-GONE, INC.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  30
       BBG’S STATEMENT OF UNCONTROVERTED FACTS & CONCLUSIONS
                               OF LAW
     Case 8:19-cv-00847-CJC-DFM Document 97-2 Filed 09/06/21 Page 32 of 32 Page ID
                                      #:2155



 1                             CERTIFICATE OF SERVICE
 2
 3          I hereby certify that a true and correct copy of the above and foregoing
 4    document was served on all counsel of record via the Court’s CM/ECF system on
 5    September 6, 2021.
 6
 7                                        /s/ John van Loben Sels
                                          John van Loben Sels, Esq.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
                                CERTIFICATE OF SERVICE
